Citation Nr: 0506261	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  01-06 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Kimberly Bosshart, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's stepdaughter




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from January 1936 to July 
1938, and from June 1943 to November 1945.  He died January 
[redacted], 2001.  The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

We note that, in June 2003, this case was remanded by the 
Board for further development.


FINDINGS OF FACT

1.  The veteran had recognized active service from January 
1936 to July 1938, and from June 1943 to November 1945.  

2.  The veteran died on January [redacted], 2001.

3.  At the time of the veteran's death, service connection 
was in effect for spondylolisthesia L5-S1 with loss of 
motion, rated as 60 percent disabling.  

4.  He was granted a total rating based on unemployability in 
October 1998, effective December 11, 1997.  


5.  The claim of service connection for the cause of the 
veteran's death, received on February 14, 2001, was denied by 
the Board in March 2003.

6.  The veteran's service-connected disability was not 
continuously rated totally disabling for 10 years prior to 
his death.


CONCLUSION OF LAW

The requirements for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  DIC under 38 U.S.C.A. § 1318

DIC may be awarded to a surviving spouse upon the service- 
connected death of the veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a).  Under 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service-connected.  38 
U.S.C.A. § 1318(b) provides that a "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the U. S. Court of Appeals for Veterans Claims 
(Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service-connected 
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In such 
cases, the claimant must set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility. 

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit) addressed a challenge to the validity of the amended 
38 C.F.R. § 3.22.  Initially, the Federal Circuit found that 
VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  260 F.3d at 1376-77.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical" claim was allowed.  Id. at 1377.  It noted 
that 38 U.S.C.A. § 1311(a), which also has "entitled to 
receive" language, as interpreted in Hix v. Gober, 225 F.3d 
1377 (Fed. Cir. 2000) (held that for the purpose of 
determining whether a survivor is entitled to "enhanced" DIC 
benefits under 38 U.S.C.A. § 1311(a)(2) the veteran is 
required to have been rated totally disabled for a continuous 
period of eight years prior to death), the implementing 
regulation, 38 C.F.R. § 20.1106, does permit "hypothetical 
entitlement."  The Federal Circuit noted that the language of 
38 U.S.C.A. § 1311(a)(6) was virtually identical to 38 
U.S.C.A. § 1318, but that VA interpreted them differently.  
Id. at 1379.  Moreover, it found that the pertinent 
regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were 
in conflict with respect to interpreting 38 U.S.C.A. §§ 
1311(a) and 1318.  Id.  The Federal Circuit remanded the case 
for VA to undertake expedited rulemaking to explain the 
rationale for interpreting the statutes differently or to 
resolve the conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-17 (April 5, 
2002).

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA 
II), after reviewing its holding in NOVA I, the Federal 
Circuit observed that VA had determined that the "entitled to 
receive" language 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 
1318 should be interpreted in the same way and that 38 C.F.R. 
§ 3.22 provided the correct interpretation.  It held that VA 
could properly do so and had adequately explained its 
rationale.  Id. at 1378.  The Federal Circuit also held that 
VA provided a permissible basis and sufficient explanation 
for its interpretation of the statutes as a bar to the filing 
of new claims posthumously by the veteran's survivor, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening -- "hypothetical entitlement" claims.  Id. at 1379- 
80.  

The Board notes that the RO received the appellant's claim 
for DIC benefits in February 2001.  Much of the development 
of analysis for 38 U.S.C.A. § 1318 claims occurred after 
receipt of her claim.  However, as discussed above, the 
Federal Circuit found that VA's actions in amending the 
regulations in question was interpretative, rather than 
substantive, in nature.  That is, the amendments clarified 
VA's earlier interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  See NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking.  Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.  

The result of the above is that "hypothetical entitlement" is 
no longer a viable basis for establishing benefits under 
either 38 U.S.C. §§ 1311(a)(2) or 1318.  As such, the only 
possible remaining ways of prevailing on this claim are: (1) 
by meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements 
would have been met but for CUE in a previous rating 
decision.  

Even though a veteran died of nonservice-connected causes, VA 
will pay death benefits to the surviving spouse or children 
in the same manner as if the veteran's death were service-
connected, if: (1) the veteran's death was not the result of 
his or her own willful misconduct, and (2) at the time of 
death, the veteran was receiving, or was entitled to receive, 
compensation for service-connected disability that was: (i) 
rated by VA as totally disabling for a continuous period of 
at least 10 years immediately preceding death; (ii) rated by 
VA as totally disabling continuously since the veteran's 
release from active duty and for at least 5 years immediately 
preceding death; or (iii) rated by VA as totally disabling 
for a continuous period of not less than one year immediately 
preceding death, if the veteran was a former prisoner of war 
(POW) who died after September 30, 1999.  See 38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 
3.22.

In this case, the veteran was in receipt of a total rating 
based on unemployability from December 11, 1997 until his 
death in January 2001.  

The Board finds that the claimant is not entitled to DIC 
pursuant to 38 U.S.C.A. § 1318.  At the time of death, the 
veteran was receiving compensation for service-connected 
disability that was rated by VA as totally disabling.  
However, VA did not rate the service-connected disability as 
totally disabling for a continuous period of at least 10 
years immediately preceding death.  The veteran was granted a 
total rating based on unemployability in October 1998, 
effective December 11, 1997.  He died on January [redacted], 2001.  
The veteran's service connected disability was rated by VA as 
totally disabling for a continuous period of 4 years 
immediately proceeding death, that is less than the required 
10 years pursuant to 38 U.S.C.A. § 1318(b)(1); 38 C.F.R. § 
3.22(a)(2)(i).  

Additionally, VA did not rate the service-connected 
disability as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death.  The veteran had recognized 
active service from January 1936 to July 1938, and from June 
1943 to November 1945.  A total rating based on 
unemployability was effective December 11, 1997.  VA rated 
the service-connected disability as totally disabling 52 
years after the veteran's release from active duty and not 
continuously since the veteran's release from active duty.  
As stated above the veteran's service connected disability 
was rated by VA as totally disabling for a continuous period 
of 4 years immediately preceding death.  

The veteran's service personnel records do not indicate that 
the was a prisoner of war so the claimant is not entitled to 
DIC pursuant to 38 U.S.C.A. § 1318(b)(3); 38 C.F.R. § 
3.22(a)(2)(iii).  

The appellant has not alleged that there was clear and 
unmistakable error in any final rating decision.  As the 
appellant has not raised this issue, the Board concludes that 
no further action or consideration is warranted as to this 
particular portion of the 38 U.S.C.A. § 1318 analysis.  

Because the veteran was not rated totally disabled for the 
requisite period, there has been no allegation of CUE in 
prior Board or RO decisions, and because there is no other 
basis for providing DIC in this case; the appellant's claim 
for DIC benefits must be denied as a matter of law.  Sabonis, 
6 Vet. App. 426 (1994).

II.  Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals of Veterans Claims (Court) stated 
that, under the VCAA, the Secretary must provide notice that 
informs the claimant of any information and evidence not of 
record which is necessary to substantiate the claim, 
information and evidence which VA will seek to provide, the 
information and evidence which the claimant is expected to 
provide and request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g).

VA satisfied these duties by means of letters to the 
appellant from the RO dated in July 2003 and July 2004 which 
addressed what the evidence must show to establish 
entitlement; what information or evidence was still needed 
from the appellant; what the appellant could do to help with 
the claim; VA's duty to assist the appellant to obtain 
evidence for the claim; and what had been received.  In this 
way, VA has satisfied its notice requirements including 
advising the appellant to submit all pertinent evidence in 
their possession.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), also 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In March 2001 the RO denied the claim at issue.  
The appellant was not provided VCAA notice until July 2003.  
After the content-complying RO letter the claim was again 
considered by the RO as described in the October 2004 
supplemental statement of the case.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  There is no indication that 
the disposition of the claim would not have been different 
had the appellant received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO has obtained the veteran's service medical 
records and his post service VA and private medical records.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The veteran is deceased and consequently 38 C.F.R. § 
3.159(c)(4) (2004) is not applicable in this instance.  
Likewise, the result in this case turns on facts already 
established, such that a current medical opinion would not 
effect the outcome.  Therefore, the Board concludes that no 
further assistance to the appellant is required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  Moreover, 
given the completeness of the present record, which shows 
substantial compliance with the notice and assistance 
provisions, the Board finds no prejudice to the appellant by 
proceeding with appellate review.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


